Name: Commission Regulation (EEC) No 3102/92 of 27 October 1992 suspending the issuing of STM licences for fresh fruit and vegetables in trade between Portugal and the other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 311 /38 Official Journal of the European Communities 28 . 10. 92 COMMISSION REGULATION (EEC) No 3102/92 of 27 October 1992 suspending the issuing of STM licences for fresh fruit and vegetables in trade between Portugal and the other Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (1 ) thereof, Whereas Commission Regulation (EEC) No 1406/92 of 27 May 1992 laying down certain indicative ceilings and certain additional detailed rules for the application of the supplementary trade mechanism to trade in fruit and vegetables between Portugal and the other Member States (') fixes the target ceilings provided for in Article 251 (1 ) of the Act of Accession for certain fruit and vegetables ; Whereas Article 252 of the Act of Accession provides that if the trend in intra-Community trade shows a significant increase in imports effected or foreseeable and if that situ ­ ation should result in the target ceiling being reached or exceeded, the Commission is to decide on the interim protective measures that are necessary in accordance with emergency procedures, without prejudice to definitive measures to be adopted subsequently ; Whereas the target ceiling for apples other than cider apples fixed for the period 1 September to 31 October 1 992 has been exceeded ; whereas any further issuing of licences for the products in question should be suspended by way of an interim protective measure, HAS ADOPTED THIS REGULATION : Article 1 The issuing of STM licences for apples falling within CN code 0808 10 91 is hereby suspended until 31 October 1992. Article 2 This Regulation shall enter into force on 28 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 146, 28 . 5. 1992, p. 57.